Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 05, 2020

The Court of Appeals hereby passes the following order:

A21D0090. KENNETH JOHNSON et al. v. WILBUR M. “BILL” WATSON et
    al.

      Kenneth and Jacqueline Johnson seek appellate review of the superior court’s
dismissal of their petition for mandamus relief, in which they sought an order
compelling the Lowndes County coroner to conduct a coroner’s inquest into the death
of their son.1 In the application, the Johnsons do not indicate why they believe they
were required to follow the discretionary appeal procedures. Pursuant to OCGA § 5-
6-34 (a) (7), appeals may be taken from “judgments or orders granting or refusing to
grant mandamus[.]” No provision of the discretionary appeal statute, OCGA § 5-6-35,
appears to apply to this case, and no other statutory provision appears to require the
filing of an application for discretionary appeal in this matter.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and the Johnsons shall have ten days from the




      1
        The Johnsons filed their application in the Supreme Court, which transferred
the case here. The application, filed on August 28, 2020, is timely in light of the
extension granted by the Supreme Court.
date of this order to file a notice of appeal with the superior court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/05/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.